Citation Nr: 0945580	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel





INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by the evidence of record to be causally related to 
the appellant's active service.

2.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been so incurred or aggravated. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters dated in March and April 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2006 medical examination 
to obtain an opinion as to whether any hearing loss or 
tinnitus found in the examination was the result of in-
service acoustic trauma.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an 
accurate history and listened to the appellant's assertions.  
The claims file was reviewed.  The examiner laid a factual 
foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).
 
II. Service Connection

The appellant contends that he has bilateral hearing loss 
and tinnitus as a result of in-service exposure to hazardous 
noise.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss and 
tinnitus were caused by his exposure to loud noise while on 
active duty.  In his February 2006 claim, the appellant 
asserts that he was exposed to high levels of noise working 
on the flight lines at his Air Force base during his 
service.

The appellant was evaluated in a VA audiological examination 
on July 2006.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
65
75
LEFT
25
35
45
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The July 2006 VA examiner diagnosed the appellant was mild 
to severe, high frequency, sensorineural hearing loss in 
both ears.  The VA examiner noted the appellant had 
excellent speech recognition in both ears.  Pursuant to the 
standard set forth in 38 C.F.R. § 3.385, the record 
establishes that the appellant has a current bilateral 
hearing loss disability for VA purposes.  The VA examiner 
also reported that the appellant experiences moderate, 
bilateral, locust-type tinnitus.  Therefore, the Board finds 
that the first element of a service connection claim, that 
of a current disability, has been met for both his hearing 
loss and tinnitus claims.

In evaluating the second element of service connection, that 
of in-service incurrence, the Board calls attention to 
38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), which 
provide that due consideration shall be given to the places, 
types, and circumstances of a veteran's service as shown by 
his service record, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  The appellant 
asserts in his August 2006 notice of disagreement that he 
was exposed to hazardous noise as the squadron supply 
technician at an Air Force base.  He states that he was on 
the airstrip daily during a three year period.  In his April 
2006 statement in support of his claim, he states he was 
exposed to the constant noise of aircraft engines.  His Form 
DD 214 indicates he was stationed at the Air Force base as 
an Inventory Management Specialist.  Based on this history, 
the Board finds the appellant was likely exposed to loud 
noise in-service.  However, for service connection to be 
granted, medical evidence must show that the appellant has a 
current chronic disability that is medically attributed to 
service.   

The appellant's service treatment records fail to show any 
complaints or findings indicative of hearing loss or 
tinnitus.  The appellant underwent a hearing examination in 
July 1967 before induction into service.  In the evaluation, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5

15
LEFT
10
10
15

5

The evaluation indicates the appellant had normal hearing at 
the time of his entry into service.

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss or tinnitus.  The appellant underwent another 
hearing examination at the time of his separation from the 
service in December 1971.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
10
10
50
LEFT
15
15
5
10
10
5

Although the appellant had a result of 50 decibels at 6000 
Hertz, his test results did not meet the VA definition of a 
disability under 38 C.F.R. § 3.385.  The results of the 
audiometric test indicate the appellant did not have hearing 
loss at the time of his separation from service.  

After service, the first reference to hearing loss and 
tinnitus in the appellant's VA treatment records is in 
September 2005.  According to a VA treatment record from 
September 2005, the appellant told the VA examiner that he 
did not have hearing loss, but that he had occasional 
tinnitus.  The first documentation of hearing loss in the 
record is a January 2006 VA report of audiological 
evaluation and consultation in which the VA examiner 
reported that audiometric examination indicated that the 
appellant had bilateral mild to severe sensorineural loss 
with good speech discrimination, bilaterally.  The VA 
examiner also noted that the appellant denied having 
tinnitus.  In contrast to his September 2005 denial of 
hearing loss and January 2006 denial of tinnitus, in his 
February 2006 claim for service connection, the appellant 
asserted that he has had tinnitus and hearing trouble since 
his time in service.

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant may also report 
whether his symptoms have been continuous since service.  As 
noted above, the appellant has made conflicting statements 
regarding whether he has had hearing loss and tinnitus since 
his time in service.  Moreover, nothing in the appellant's 
December 1971 separation examination report indicates that 
he had any hearing loss or tinnitus at the time of his 
separation from service.  Consequently, the Board finds that 
the appellant's assertions that he has had tinnitus and 
hearing loss since service are not reliable.  Since the 
appellant's statements do not establish continuity of 
symptomatology, the Board must evaluate whether the evidence 
demonstrates a nexus between the his current hearing loss 
and tinnitus and his exposure to loud noise in service.               

In the July 2006 VA examination, the VA examiner opined that 
the appellant's hearing loss and tinnitus were less likely 
than not connected to his service.  The VA examiner's 
opinion was based on his review of the appellant's claim 
folder and the appellant's report of his history.  The Board 
finds the VA examiner's opinion to be highly probative based 
on the review of the claims folder, audiological 
examination, and the special qualification of the examiner 
as an audiologist.  

The appellant has expressed a belief that he has bilateral 
hearing loss and tinnitus that is causally related to active 
service, and that such hearing loss and tinnitus should be 
service-connected.  The Board notes that the appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Although the appellant is competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant has not been shown to possess the requisite 
skills necessary to be capable of making medical 
conclusions.  Thus, the appellant's statements regarding the 
etiology of his hearing loss and tinnitus are less probative 
than the July 2006 VA examination and his VA treatment 
records.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board finds that a preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss and tinnitus.  The evidence does not support a finding 
that there was a nexus between the appellant's current 
hearing loss and tinnitus and his exposure to loud noise in 
service.  The appellant's separation examination of December 
1971 indicates he did not have hearing loss when he left the 
service.  There is no documentation of tinnitus or hearing 
loss in the record until the appellant's September 2005 and 
January 2006 VA treatment records.  At the January 2006 
audiological evaluation, conducted one month before the 
appellant filed this claim, the appellant denied having 
tinnitus.  Further, the July 2006 VA examiner opined that 
the appellant's hearing loss and tinnitus were less likely 
than not related to service.  Although the Board has 
considered the appellant's statements that he has had 
hearing loss and tinnitus since service, the Board finds the 
VA examination, VA treatment records and service treatment 
records to be more probative.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss 
or tinnitus.  Hearing loss and/or tinnitus, as an organic 
disease of the nervous system, will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  In order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
bilateral hearing loss or tinnitus within the applicable 
time period.  Inasmuch, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the July 
2006 VA audiological examination, the appellant has current 
bilateral hearing loss and tinnitus disabilities for VA 
purposes.  However, the Board finds the evidence does not 
support a finding that the appellant's bilateral hearing 
loss or tinnitus was caused by his service in the Air Force.  
See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims on for service connection for hearing loss and 
tinnitus, on a direct-incurrence basis, including on 
presumptive grounds.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


